Citation Nr: 0736797	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-32 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for diabetes 
mellitus, currently evaluated at 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the VA 
Regional Office (RO) in Houston, TX.      
The Board also notes that the RO found in a March 2007 
decision that the veteran's claim for entitlement to 
individual employability was denied.  However, the only issue 
currently certified for appeal before the Board is the issue 
of entitlement to an increased initial rating for diabetes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

A review of medical records indicates that the veteran was 
initially diagnosed with diabetes mellitus in 2000, but has a 
documented history of noncompliance with medication based 
upon medicine refill history.  A December 2006 report from 
Dr. L.Z. indicated that the veteran's diagnosis was "very 
poorly controlled DM."  In January of 2007 the veteran was 
treated at the VA hospital and the veteran's diabetes was 
said to be "uncontrolled."  A February 2007 exam indicated 
that the veteran's diabetes was "uncontrolled but better 
than last time."  On this date the veteran reported that he 
had stopped his insulin entirely and was focused on 
controlling his diabetes with diet and exercise.

At the time of the February visit with a nurse practitioner, 
the veteran was scheduled to return to see his physician in 
March of 2007, and provide records of blood sugar testing.  
It appears that this matter was certified for appeal before 
those records could be obtained.  The Board finds that the 
veteran's most recent medical records are critical to the 
issue of determining the veteran's rating.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

To accurately determine the veteran's disability rating, the 
VA must review competent evidence of the criteria established 
in 38 C.F.R. § 4.119.  Those criteria include: whether the 
veteran's diabetes is manageable by diet alone, (10% rating), 
requires insulin and restricted diet, (20% rating), or 
requires insulin, restricted diet, and regulation of 
activities, (40% rating).  The medical evidence currently 
before the Board is not conclusive on the question of whether 
management of the veteran's diabetes currently requires diet 
alone, insulin, or the regulation of the veteran's 
activities.   On remand, the veteran should be scheduled for 
a VA examination to address these issues.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The veteran should be scheduled for 
an examination by a physician with 
appropriate expertise to determine the 
nature, extent, and severity of the 
veteran's diabetes.  Specifically, the 
examiner should address whether the 
veteran requires insulin for treatment of 
his diabetes and whether the veteran's 
activities should be regulated or 
restricted in any way.  In addition, the 
examiner should offer an opinion as to 
the effect, if any, of the veteran's 
diabetes on the veteran's employability. 

2.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appellant should be given an opportunity 
to respond to the SSOC.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


